DETAILED ACTION
Acknowledgements
The amendment filed 12/02/2021 is acknowledged.
Claims 1-2, 9-10, 14, 16, 21-22, 24-28, and 30-36 are pending.
Claims 1-2, 9-10, 14, 16, 21-22, 24-28, and 30-36 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 14, 21, 25, 27 and 31 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, the examiner respectfully disagrees.
With respect to the newly added limitation of claim 1 “assigning, by a processor of an e-commerce system in the computer network, a command email address to the e-commerce system, wherein the command email address is unique to a particular transaction of a registered user;”, it raise 112(a) new matter issue.  See pages 3-4 of this office action for detail.  For the purpose of the examination, the limitation is being interpreted as “assigning a command email address to an action”.  Dorsey claim 1 discloses “wherein the email message is transmitted to an email server by the sender device and forwarded by the email server to the payment service system using a payment service email address associated with the payment service system,” where the payment service email address is a command email address.  Therefore, Dorsey teaches the limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-10, 14, 16, 21-22, 24-28, and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Regarding the amended claims 1, 21 and 27, following limitations are new matter as they are not supported by the Specification. 
“assigning, by a processor of an e-commerce system in the computer network, a command email address to the e-commerce system, wherein the command email address is unique to a particular transaction of a registered user;”  Specification PGPub ¶0162 discloses “Method 800 begins with the vendor 120 using the vendor device to access the e-commerce system 140 at step 805. This may be done via a secure web interface or a direct integration with an API, for example. The vendor 120 formats the action required at step 810, such as the amount to be charged to the customer's credit card, for example. The e-commerce system 140 generates a command email address and assigns that action request to that email e-commerce system, wherein the command email address is unique to a particular transaction of a registered user.  For the purpose of the examination, the limitation is being interpreted as “assigning a command email address to an action”.
Claims 2, 9-10, 14, 16, 33-34, 22, 24-26, 35 and 28, 30-32, 36 are also rejected as each depends from claims 1, 21 and 27 respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 9, 14, 21, 24-25, 27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US  Grant Publication US8606703B1 (“Dorsey et al.”) in view of US Grant Publication US7996328B1 (“Lundberg et al.”). 

Regarding claim 1, 21 and 27, Dorsey et al. discloses: 
assigning a command email address to an action; (claim 1) 
receiving, by the processor of the e-commerce system, a first email message from a sender address utilizing SMTP, wherein the first email message is received by the processor via a command email address; (Fig. 3A; col 5 ln 53 – col 6 ln 5)
validating, by the processor, the sender address to generate a validation result using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols; (col 6 ln 6-11)
authenticating, by the processor, the sender address as the registered user to generate an authentication result, wherein the authenticating is performed by comparing the sender address to a list of registered users; (col 6 ln 23-33)
identifying, by the processor, an assigned action for the particular transaction based on the command email address and the sender address; (col 5 ln 62 – col 6 ln 5)
transmitting, by the processor, a second email message to the sender address based on the validation result and the authentication result, wherein the second email message is transmitted utilizing SMTP, (col 6 ln 6-33 and ln 58-64; claim 8)
receiving, by the processor, a third email message from the sender address utilizing SMTP via a confirmation email address of the e-commerce system, wherein the third email message is received in response to activation of a mailto link contained in the second email message; (col 4 ln 20-31, col 6 ln 58-64)
performing, by the processor, the assigned action in response to receiving the third email message. (col 5 ln 62 – col 6 ln 5, col 6 ln 58-64)
Dorsey et al. does not disclose:
retrieving, by the processor, additional information for the assigned action from a vendor system in the computer network; 
wherein the second email message contains the additional information;
However, Lundberg et al. discloses:
retrieving, by the processor, additional information for the assigned action from a vendor system in the computer network; (abs; claim 1)
wherein the second email message contains the additional information; (abs, claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Method for Transferring Money Using Email of Dorsey et al. by adding the feature of retrieving additional information from the vendor in accordance with the teaching of 

Regarding claims 9, 24 and 30, Dorsey et al. in view of Lundberg et al. discloses all the limitations as described above. Dorsey et al. further discloses:
sending, by the processor, a registration message to the email address, when the authentication result indicates the email address is not the registered user, wherein the registration message includes a link to a signup that registers the email address with the e-commerce system. (col 8 ln 10-26)
receiving, by the processor, a registration in response to activation of the link; and (col 8 ln 24-26)
registering, by the processor, the email address with the e-commerce system as the registered user. (col 8 ln 24-29)
email address is the sender address (abs)

Regarding claims 14, 25 and 31, Dorsey et al. in view of Lundberg et al. discloses all the limitations as described above.  Dorsey et al. further discloses:
wherein the command email address is one of a plurality of email addresses of the e-commerce system, (col 5 ln 62 – 63)
With respect to “wherein the confirmation email address is different than the command email address.”, it describes the confirmation email address.  However, the description of the confirmation email address is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 2, 10, 16, 22, 26, 28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US  Grant Publication US8606703B1 (“Dorsey et al.”) in view of US Grant Publication US7996328B1 (“Lundberg et al.”), and in further view of US Application Publication US20120253896A1 (“Killoran, Jr. et al.”).

Regarding claims 2, 22, and 28, Dorsey et al. in view of Lundberg et al. discloses all the limitations as described above.  Dorsey et al. and Lundberg et al. do not teach:
transmitting, by the processor, a first mailto link, wherein the first email message is received in response to activation of the first mailto link, wherein the first email message further includes information contained in the first mailto link. 
However, Killoran, Jr. et al. discloses: 
transmitting, by the processor, a first mailto link, wherein the first email message is received in response to activation of the first mailto link, wherein the first email message further includes information contained in the first mailto link. (Fig. 2A items 244-250; ¶0040)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Dorsey et al. and Lundberg et al. by transmitting a mailto link to users in accordance with the teaching of Killoran, Jr. et al. This modification provides a convenient way for user to interact with the e-commerce system and follow the proper protocol. 

Regarding claim 10, Dorsey et al. in view of Lundberg et al. discloses all the limitations as described above.  Dorsey et al. and Lundberg et al. do not disclose explicitly:
wherein the link is a Universal Resource Locator (URL) link or a mailto link.
However, Killoran, Jr. et al. discloses:
wherein the link is a Universal Resource Locator (URL) link or a mailto link.(claims 1 and 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Dorsey et al. and Lundberg et al. by utilizing URL or mailto links in accordance with the teaching of Killoran, Jr. et al. This modification provides a convenient way for user to interact with the e-commerce system and follow the proper protocol. 

Regarding claims 16, 26, and 32, Dorsey et al. in view of Lundberg et al. and in further view of Killoran, Jr. et al. discloses all the limitations as described above.  Killoran, Jr. et al. further discloses: 
wherein the first mailto link is transmitted as an Short Messaging Standard (SMS) message or as an email message. (Fig. 2A item 244-248; ¶0035; claim 1)

Regarding claims 33, 35, and 36, Dorsey et al. in view of Lundberg. et al. discloses all the limitations as described above.  Dorsey et al. and Lundberg et al. do not teach:
wherein the third email message is received via a different email address than the command email address. 
However, Killoran, Jr. et al. teaches: 
wherein the third email message is received via a different email address than the command email address. (claim 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Dorsey et al. and Lundberg et al. by allowing the third message with a different recipient address from the command email address in accordance with the teaching of Killoran, Jr. et al. This modification enables the third message triggers different action from the first message. 

Regarding claim 34, Dorsey et al. in view of Lundberg. et al. discloses all the limitations as described above.  Dorsey et al. and Lundberg et al. do not disclose explicitly:
wherein the second email message contains a plurality of mailto links, wherein each of the plurality of mailto links is associated with a different email address of the e-commerce system.
However, Killoran, Jr. et al. discloses:
wherein the second email message contains a plurality of mailto links, wherein each of the plurality of mailto links is associated with a different email address of the e-commerce system. (Fig. 8 item 842-846; ¶0069; claim 7)
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685